DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejection Withdrawn
The rejections of claims 1, 46 and 56 (and the depending claims thereof) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyden in view of Panasyuk have been withdrawn in light of the examiner’s amendments noted below that the cited references do not teach or reasonably suggest the limitation of 
a system for acquiring data regarding a wound in tissue having excitation light sources, spectral filtering mechanism, optical sensor, thermal sensor and processor for presence and a biodistribution of bacteria within the wound.
Where, the light sources directly illuminate a wound with excitation light and the spectral filtering mechanism permits passage of optical signals responsive to illumination of the wound and having a wavelength corresponding bacterial autofluorescence, and bacterial fluorescence, tissue autofluorescence, and tissue fluorescence. The spectral filtering mechanism including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths, an optical sensor detects the spectrally filtered signals which the thermal sensor detect thermal information regarding the wound. 
The processor receives the detected, filtered signals and to identify a fluorescent signature of bacteria in the wound based at least in part on the detected, filtered signals 
The processor is further configured to analyze the fluorescent image to recognize, classify, and quantify various components of the wound, based on the detected, filtered signals or the output data, and determine fluorescence intensities and use the determined intensities to produce image maps of fluorescence intensities in the wound, displayed in color and identify a presence and a biodistribution of bacteria within the wound.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Santonocito on 11/18/2021.

The application has been amended as follows: 

1. (Currently Amended)	A system for acquiring data regarding a wound in tissue, comprising:
at least one excitation light source configured to directly illuminate a wound with excitation light;
, , tissue autofluorescence, and/or tissue fluorescence, the spectral filtering mechanism including a plurality of selectable filters respectively corresponding to different discrete spectral bandwidths; 
an optical sensor configured to detect the spectrally filtered signals;
a thermal sensor configured to detect thermal information regarding the wound; and
a processor configured to receive the detected, filtered signals and to identify a fluorescent signature of bacteria in the wound based at least in part on the detected, filtered signals and to output data regarding the bacterial fluorescent signature, the output data comprising at least one image of the wound including a fluorescent representation of bacteria and tissue components present in the wound, 
wherein the processor is further configured to:
analyze the at least one fluorescent image in order to recognize, classify, and/or quantify various components of the wound, based on the detected, filtered signals or the output data, and 
determine fluorescence intensities and use the determined intensities to:
produce image maps of fluorescence intensities in the wound, displayed in color; and/or
identify a presence and a biodistribution of bacteria within the wound.

2. (Currently Amended)	The system according to claim [[63]]1, wherein the system is configured as a portable, handheld device

3-5. (Canceled)	

6. (Currently Amended)	The system of claim [[3]]1, wherein the data further comprises a thermal image of the wound.

provides 

46.	(Currently Amended)	A system for acquiring data regarding a target, comprising:
a first excitation light source positioned to 
a thermal sensor configured to detect thermal information regarding the target surface; and
a portable housing configured to be held in a user’s hand during fluorescent imaging, the housing containing:
a plurality of filters configured to permit optical signals responsive to illumination of the target surface and having a wavelength corresponding to bacterial autofluorescence, [[and]] bacterial fluorescence, tissue autofluorescence, and/or tissue fluorescence to pass through the filters,
an image sensor configured to detect the filtered optical signals, wherein respective ones of the plurality of filters may be moved in front of the image sensor to select the wavelength of the filtered optical signals, and
a processor configured to receive the detected thermal information and the detected optical signals and to output data regarding a spatial distribution of an infection in the target surface based on the detected thermal information and detected optical signals, wherein the output data comprises at least one image including a fluorescent representation of bacteria and tissue components present in or on the target surface, and wherein the processor is further configured to:
analyze the at least one fluorescent representation in order to recognize, classify, and/or quantify various components of the target surface, based on the received signals or the output data, and
determine fluorescence intensities and use the determined intensities to:
	produce image maps of fluorescence intensities in the target surface, displayed in color; and/or
	identify a presence and biodistribution of bacteria within the target surface.

55.	(Currently Amended)	The system of claim 46, further comprising a second excitation light source positioned to 

56.	(Currently Amended)	A method for acquiring data regarding a wound in tissue, comprising: 
illuminating a wound with excitation light comprising at least one wavelength or wavelength band causing at least one biomarker in the illuminated wound to fluoresce; 
selecting a first band-pass filter of a plurality of band-pass filters of a spectral filtering mechanism;
filtering, with the first band-pass filter, optical signals emitted in response to illumination of the wound with the excitation light, the spectral filtering mechanism being configured to enable optical signals having a wavelength corresponding to bacterial autofluorescence, , tissue autofluorescence, and/or tissue fluorescence to pass through the spectral filtering mechanism;
collecting bacterial autofluorescence data, , tissue autofluorescence data, and/or tissue fluorescence data responsive to illumination of the wound with the excitation light with an optical sensor configured to detect the spectrally filtered signals; 
collecting thermal image data regarding the wound with a thermal sensor; and
	receiving the collected bacterial autofluorescence data, , tissue autofluorescence data, and/or tissue fluorescence data at a processor and identifying a fluorescent signature of bacteria in and/or around the wound based at least in part on the collected bacterial autofluorescence data and/or bacterial , wherein the output data comprises at least one image of the wound including a fluorescent representation of bacteria and tissue components present in or on the wound;
analyzing, with the processor, the fluorescent representation to recognize, classify, and/or quantify various components of the wound, based on the collected data and/or the output data; and
determining, with the processor, fluorescence intensities and using the fluorescence intensities to:
produce image maps of fluorescence intensities in the wound, displayed in color; and/or 
identify a presence and biodistribution of bacteria within the wound.


59. (Canceled) 

61. (Currently Amended) The method of claim 56, wherein illuminating the wound with 

77. (New) The method of claim 72, wherein the bacterial fluorescent signatures correspond to Listeria monocytogenes, Enterobacter sakazakii, Campylobacter coli, Campylobacter jejuni, Campylobacter lari, Escherichia coli, Salmonella, Staphylococcus species, and/or Pseudomonas aeguginosa.

Conclusion
Claims noted in PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793